Citation Nr: 0838817	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  97-32 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to September 
1975, and July 1977 to April 1978.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The Board then remanded the case to the 
RO for further development in August 2005.  In October 2006, 
the Board denied entitlement to service connection for 
psychiatric disorders.  The veteran appealed his claim to the 
United States Court of Appeals for Veterans Claims (Court).  
On March 21, 2008, the Court ordered that the parties' Joint 
Motion be granted and the Board's October 2006 decision be 
vacated and remanded for action consistent with the parties' 
Joint Motion.

In an October 2003, the Board granted service connection for 
bilateral residuals of frostbite.  In November 2003 the RO 
issued a rating decision implementing the Board's grant of 
service connection.  In May 2004 the veteran asked that the 
RO re-evaluate his disability.  The Board's October 2006 
decision referred this matter to the RO for adjudication.  
Inasmuch as the claims folder does not reflect that the claim 
has been adjudicated, it is again referred to the agency of 
original jurisdiction (AOJ).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2008, the Court granted the parties' March 2008 
Joint Motion to vacate the Board's October 2006 decision and 
remand the case.  In the Joint Motion the parties agreed that 
VA had failed to comply with its duty to assist the appellant 
as required by 38 U.S.C. § 5103A, inasmuch as it did not make 
a reasonable efforts to obtain all of the veteran's service 
medical records and all of his private treatment records.  
Specifically, the parties agreed that the claim folder did 
not include the veteran's service medical records from his 
active service in the United States Navy from August 15, 1975 
to September 30, 1975.  In addition, the parties agreed that 
had VA failed to make a reasonable effort to obtain private 
treatment records mentioned by the veteran from Crownsville 
State Psychiatric Hospital in the early 1970's.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should make a reasonable effort to obtain 
all of the veteran's service medical 
records, specifically service medical 
records from the veteran's service in the 
United States Navy from August 15, 1975 
to September 30, 1975.

2.  The agency of original jurisdiction 
should make a reasonable effort to obtain 
private treatment records from 
Crownsville State Psychiatric Hospital in 
the early 1970's.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

